Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
New claim18 is noted. However, it is drawn to a new invention and is thus non-elected by virtue of original presentation. The carbon of claim 1 may be used as a filler in tires, and thus claim 18 is a separate patentable invention distinct from claim 1 and is withdrawn.

Claims 1, 2, 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In the claims, it is unclear what elements/components constitute a plant growth promotor. The scope of claims is thus not clear. If applicant intends to claim a multi-component composition, they should do so explicitly. 

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenmenger et al. 4366138 .
Eisenmenger teaches, especially in col. 2 and 8, using nitric acid to oxidize nanometer-sized carbon black. Since the same oxidation is performed, the functional groups are present and the growth promotion property is possessed.
For claim 5, Eisenmenger teaches, especially in col. 2 and 8, using nitric acid or air to oxidize nanometer-sized carbon black. This does not teach the presence of both, however using both is obvious to perform the desired oxidation; In re Kerkhoven 626 F.2d 846 (1980).
While couched in terms of the volatiles, performing the same degree of oxidation is obvious to attain the desired result. As to claim 10, these temperatures are obvious to avoid evaporation of the liquid phase. The flow rates and reactant ratios are obvious to attain effective oxidation.

Claims 1, 2, 4, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. 8728432.
Arai teaches, especially in col. 8-10, treating aqueous phase carbon black with ozone to form different functional groups, and neutralizing the solution by heating and recovering the carbon. The size may be 100 nm. Arai differs only in not requiring nano sized, however using it is obvious as it is in the range taught. Comments above with respect to features not explicitly taught are incorporated herein.

Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.
Claim 1 implies that structure is function, ie, being a sphere is a function. But it is not. It is not clear how a structure forms a function(al part). Claim 1 recites functional groups, which are functional. It is not clear what the second function is. A functional group on a carbon particle really isn’t a separate (‘second’) structure and certainly is not a ‘function’ per se. Being an adsorbent is a function. If being a sphere is a function, how does the spherical form help a plant to grow? Essentially, the functional/bifunctional language not only doesn’t help define the carbon in any meaningful way, it causes confusion as noted above.
Eisenmenger teaches a strong oxidation of the surface, consistent with- and rendering obvious- the high level of functional groups claimed. The basis for how Eisenmenger chooses their oxidation level is of no patentable moment. Eisenmenger explicitly teaches surface oxides. Arai uses persulfates; claim 4 includes materials other than ozone, and the passages cited speak for themselves. The particle size considerations are not relevant, and the claims are not limited to the intended use of the withdrawn claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736